Title: To James Madison from William James Walsh, 10 September 1815
From: Walsh, William James
To: Madison, James


                    
                        Dublin Septr. 10. 1815Ireland
                        
                            Sir
                        
                    
                    I have the honor of forwarding you the enclosed samples, which is produced by the new and great invention for prepareing flax and hemp, a Discovery heretofore unknown as per sample No 1, in its green state just

pulled, from the field, and only allowed sufficient time to drie, which may be in a few hours, after being pulled be brought to the perfection of the sample No 3—in its finished state.
                    Without any Chymical preparation, and may be instantly used for the finest purpose, Linens of superior quality to any ever known, and Cambrik, with Lace as fine as any ever imported from france, and stockings nearly as fine as silk.
                    The Machinery from the neatness and the simplicity of its Construction Can be worked by a boy or guirl ten years old, or by a horse, or steampower it Ranks as one of the most ingenious and perfect among modren, Inventions and is now adopted, by the Trustees, of the Linen Board, of Ireland and as such must be peculiarly interesting to that happy soil you preside over—now Rivaling all other Countrys in the World, and this must render your states a Great National benefit it is intended to Keep it a secret from america as Long as it may possible to do so, but in my mind Heaven has blessed your Land of freedom and good must flourish.
                    Sir the great Confidence I have in your strict honor and integerety Could alone prompt me to Commit my self to you—as the Laws of this government and its restrictions being imprisonment, and pennalty to any person giveing to your states any knowledge that may be your advantage I therefore request you Will Keep it a perfect secret from whence you have Derived this information.
                    Should you wish to render to your states this great national benefit as it must be where Linen is so valluabl[e] I beg to submit to your Consideration the terms that Would meet With my mind, or oblige me to thro up my establisment in this Country—first my recieveing in Dublin one thousand pounds st, and a free passage for my self and family to procede Without delay to any port in the states you may direct or board such ship as you may appoint.
                    On my arival in america I will forward and direct the process to your satisfaction with every thing relative to the buisness—and then adopt such terms as will meet With your aprobation and my future interest for such time or term as may be agreed on in such Way as you may think most adviseable, & for establishing it thro your states you Will have the goodness to Reply—and pleas to Direct on an outside Cover, James Hart No 20 Kildare st[r]eet Dublin—he will hand the enclosed to me which pleas to direct Js. Walsh. I have the to be with great Respect Sir Your obedt servt & & &
                    
                        
                            Js. Walsh
                        
                    
                